DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 10, 609, 616. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are found in U.S. Patent No. 10, 609, 616 with obvious wording variations. Take an example of comparing claim 1 of pending application and claim 1 and 4 of U.S. Patent No. 10, 609, 616:
Pending Application 17/470, 172
U.S. Patent No. 10, 609, 616
Claim 1, A method comprising: receiving data comprising mobility data or session data in a control plane for a device being serviced by a first node in a heterogeneous network comprising at least a non-cellular node type and a cellular node type; classifying the data in the control plane for the device to yield a category, wherein the category comprises an access type and an indication of an access priority to the access type, wherein the access priority comprises at least an acceptable access type or a preferred access type, and wherein the access type is identified from a list of access types which comprises at least one of a non-cellular node type and a cellular node type; measuring traffic quality of service from a prioritized list of traffic quality of service; adjusting, based in part at least on the classifying of the data in the control plane for the device, a dynamic geographic boundary of at least the first node or a second node; and making a handoff decision in the control plane when handing off the device from the first node to the second node based at least in part on the adjusting of the dynamic geographic boundary, the category or the measurement.
Claim 2 is similar to claim 2 in U.S. Patent No. 10, 609, 616, except for indicating a velocity of the device instead direction of motion of the device.
Claim 3 is similar to claim 4 in U.S. Patent No. 10, 609, 616, however the term cells are used instead of nodes.
Claim 4 is similar to claim 2 in U.S. Patent No. 10, 609, 616, however the instant application cites speed of the device.
Claim 5 is similar to claim 6, 7 and 8 in U.S. Patent No. 10, 609, 616.
Claim 6 is similar to claim 9 in U.S. Patent No. 10, 609, 616.
Claim 7 is similar to claim 10 in U.S. Patent No. 10, 609, 616.
Claim 8 is similar to claim 11 in U.S. Patent No. 10, 609, 616, however the term cells are used instead of nodes.
Claim 9 is similar to claim 13 in U.S. Patent No. 10, 609, 616, however the term cells are used instead of nodes.
Claim 10 is similar to claim 4 and 12 in U.S. Patent No. 10, 609, 616, however the term cells are used instead of nodes and instead of adjusting a boundary, a boundary is variable as well as instead enhanced bit rate a special efficiency.
Claim 11 is similar to claim 1, 12 and 13 in U.S. Patent No. 10, 609, 616, however the term cells are used instead of nodes and  data in the control plane for the device to yield[claim 1] of least one of efficiency and available bandwidth.
Claim 12 is similar to claim 1 in U.S. Patent No. 10, 609, 616, except it’s a system claim with a processor.
Claim 13 is similar to claim 9, 10 and 14 in U.S. Patent No. 10, 609, 616, however the term cells are used instead of nodes and signals are triggered in claims 9 and 10 .
Claim 14 is similar to claim 1 in U.S. Patent No. 10, 609, 616, except it’s a system claim with a processor.

Claim 1, A method comprising: receiving data comprising mobility data or session data in a control plane for a device being serviced by a first cell in a heterogeneous network comprising at least a non-cellular node type and a cellular node type; classifying the data in the control plane for the device to yield a category, wherein the category comprises an access type and an indication of an access priority to the access type, wherein the access priority comprises at least an acceptable access type or a preferred access type, and wherein the access type is identified from a list of access types which comprises at least one of a non-cellular node type and a cellular node type; measuring traffic quality of service from a prioritized list of traffic quality of service; and making a handoff decision in the control plane when handing off the device from the first cell to a second cell based at least in part on the category or the measurement
Per claim 4, The method of claim 1, wherein a boundary that defines a mobility class is one of fixed or variable and wherein when the boundary is variable, the boundary is used to balance a load between cells


4.	The claims of the instant application encompass the same subject except the instant “A method comprising: receiving data comprising mobility data or session data in a control plane for a device being serviced by a first node in a heterogeneous network comprising” adjusting, based in part at least on the classifying of the data in the control plane for the device, a dynamic geographic boundary of at least the first node or a second node” whereas the U.S. Patent No. 10, 609, 616 claims are to “A method comprising: receiving data comprising mobility data or session data in a control plane for a device being serviced by a first cell in a heterogeneous network comprising classifying the data in the control plane for the device to yield a category wherein a boundary that defines a mobility class is one of fixed or variable and wherein when the boundary is variable, the boundary is used to balance a load between cells”. Therefore , it would have been obvious to one ordinary skill in the art at the time of the invention to implement U.S. Patent No. 10, 609, 616 “classifying the data in the control plane for the device to yield a category wherein a boundary that defines a mobility class is one of fixed or variable and wherein when the boundary is variable, the boundary is used to balance a load between cells” as a “adjusting, based in part at least on the classifying of the data in the control plane for the device, a dynamic geographic boundary of at least the first node or a second node” because it was well known to adjust a dynamic geographic boundary with a boundary that is variable between cells or nodes.
Further, the instant claims obviously encompass the claimed invention of U.S. Patent No. 10, 609, 616 and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of U.S. Patent No. 10, 609, 616, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
Allowable Subject Matter
5.	Claims 1-14 would be allowable if a terminal disclaimer is approved by USPTO, as set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647